DETAILED ACTION
	This action is in response to the response filed 06/09/2021.
	Claims 1, 8, 15 have been newly amended.
	Claims 4, 7, 11, 14, 18, 20 have been canceled.
Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 are pending and have been examined.


Response to Amendment
	Applicant’s amendments dated 06/09/2021 have been fully considered.
	Previously pending 101 issues have been withdrawn in response to applicant’s amendments and arguments. 


Response to Arguments
Applicant’s asserts that the prior art does not randomly order the transactions before they are processed and that instead they are processed in the order of their numbering. However, it is noted that the combination of references shows that the transactions are given a random number (Kraft, Paragraph 0092, “the order number is, for example any sequential number, random number, pseudo-random number, etc.”) and that transactions are ordered based on their assigned numbers (Detlefts, Paragraph 0035, “an order in which the transactions are committed matches an abstract serialization order of the transactions”). Therefore, the combination of the two would be such that transactions are ordered based on their random numbers which in turn would result in a randomized order of the transactions void of any bias. It seems applicant has addressed the prior art individually instead of as a combination.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (Mastering Bitcoin, 2014) in view of Kraft (US 2017/0032478 A1), London (US 6,061,734) Detlefs (US 2008/025607 A1).
Regarding Claims 1, 8, and 15:
Antonopoulos teaches a method, comprising: applying a variable random function to a public key of a user of a blockchain that submitted a transaction and a hash of a previous block on the blockchain to generate an output; (Page 45-47, 128, 168, “We can retrieve a transaction by its transaction hash, shown 
and committing the block including the …group of transactions to a hash-linked chain of blocks stored on a distributed ledger.. (Pages xvii, 13, “block A grouping of transactions, marked with a timestamp, and a fingerprint of the previous block. The block header is hashed to find a proof-of-work, thereby validating the transactions. Valid blocks are added to the main blockchain by network consensus… To be included, the transaction must be “picked up” by a miner and included in a block of transactions. Once a new block is created, in approximately 10 minutes, the transactions within the block will be accepted as “confirmed” by the network and can be spent. The transaction is seen by all instantly, but it is only “trusted” by all when it is included in a newly mined block.” Trasnactions are put into a block in order to be sent to the distributed ledger for processing/confirmation/addition to the blockchain.)
Antonopoulos does not specifically disclose determining a pseudo-random value for the transaction…randomly [ordering]… pseudo-random [values]… randomly ordered…  
However, Kraft, an analogous art of Antonopoulos and the current application, teaches determining a pseudo-random value for the transaction…randomly [ordering]… pseudo-random [values]… randomly ordered…  (Paragraph 0092, “The order number is, for example, any sequential number, random number, pseudo-random number, etc.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of having various types of numbers be assigned to orders (transaction) as disclosed by Kraft to the teachings of processing a variety of transactions as disclosed by Antonopoulos in order to have the numbers be easily addressed and indexed. 
Antonopoulos does not specifically disclose generating the pseudo-random value by applying a function f to the output generated by the variable random function;
by applying a function f to the output generated by the variable random function; (Col/Line: 6/30-45, “a single hash function H is carried out on the identifier of the authorized user, the result being used as a seed for a pseudo-random number generator”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of generating pseudo random numbers based on the result of a hash as disclosed by London to the teachings of producing a final hash for a blockchain and identifying transaction as disclosed by the combination of Antonopoulos and Kraft in order to allow for each transaction’s random id to be somewhat linked to the transaction itself for the purposes of indexing. 
Antonopoulos does not specifically disclose and… ordering a group of transactions including the transaction in a block of the blockchain based on the determined …value of the transaction in comparison to respective …values of other transaction in the group of transactions; 
However, Detlefs, an analogous art of Anto and the current application, teaches and… ordering a group of transactions including the transaction in a block of the blockchain based on the determined …value of the transaction in comparison to respective …values of other transaction in the group of transactions; (Abstract, Paragraph 0035, “A transaction ordering process is provided that ensures that an order in which the transactions are committed matches an abstract serialization order of the transactions. Transactions are not allowed to commit until their ticket number matches a global number that tracks the next transaction that should commit….When a particular transaction enters commit processing, it atomically reads and increments the entered commit counter and assigns a value that was read from the entered commit counter as a ticket number for the particular transaction (stage 428).” Transactions are given numbers and are ordered based on those numbers.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of ordering transactions based on assigned numbers as disclosed by Detlefs to the teachings of assigning randomized numbers and processing transactions as disclosed by the combination of Antonopoulos, Kraft, and London in order to ensure a fair ordering and processing of transactions.  


Regarding Claims 2, 9, 16:
London, further teaches by applying a function f to the output generated by the variable random function; (Col/Line: 6/30-45, “a single hash function H is carried out on the identifier of the authorized user, the result being used as a seed for a pseudo-random number generator”)

Regarding Claims 3, 10, 17:
Antonopoulos in view of Kraft, London, and Detlefs further teach determining a respective pseudo-random value for each transaction among the group of transactions included in the block based on the random variable function and the function f. (this process is performed for all transactions as seen in the independent claim.)

Regarding Claims 5 and 12:
Anto further teaches comprising the computer, upon determining that a transaction has been submitted, associating the transaction to the hash of the previous block on the blockchain (Page 45-47, 128, “We can retrieve a transaction by its transaction hash, shown at txid, above with the gettransaction command:… Once the transaction we received has been confirmed by inclusion in a block, the gettransaction command will return additional information, showing the block hash (identifier) in which the transaction was included:… These contain a locking script that encumbers the output with a public key hash, more commonly known as a bitcoin address…” transaction hash is an output of a function that stores and identifies addresses, i.e. public key hashes, of users as well has block hashes.)

Regarding Claims 6, 13, and 19:
Anto further teaches including the hash of the previous block inside a signed payload of the transaction. (Page 27, 165, “The first miner to find such a solution wins the round of competition and publishes that block into the blockchain…Previous Block Hash A reference to the hash of the previous (parent) block in the chain”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. By way of example:
Blockchain Technology Overview (NISTIR 8202) further teaches various aspects of blockchain technology including various hashes and the genesis block having a consensus. 
	Saad (“Processing transactions in a predefined order”) further teaches that transactions may be gives pseudo-random numbers based on various factors to order their processing. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        06/22/2021